DETAILED ACTION

Applicant’s amendment submitted on June 1, 2022 in response to the Office action mailed on March 2, 2022 (‘”the previous OA”) have been fully considered. 
Support for new claim 21 can be found in claims 1, 2, 4-7, and 11, support for new claim 22 can be found in claim 6, and support for new claim 23 can be found in paragraph 0033 of US Patent Application Publication No. 20200307882 A1 of the present application (“the published application”). 
The art rejections of record, as set forth in the previous OA are maintained. 

Allowable Subject Matter
Claims 21-23 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Closest prior art to independent claim 21 is Fronek et al. (CA 2939923 A1; US 10704254 B2) and Suzuki et al. (US 20100099318 A1.  Fronek discloses easy to apply self-adhering air and water barrier article and rolls thereof (column 1, lines 15-20).   The self-adhering air and water barrier article of Fronek comprises a porous layer containing blown microfibers (column 9, lines 10-15), and a layer of polymeric material coated on a major surface of the porous layer (column 3, lines 35-40).  Fronek further discloses that a pressure sensitive adhesive (PSA) layer is discontinuously disposed on a layer of polymeric material (at column 7, lines 45-60).

As to claim 21, the difference between the claimed invention and the prior art of Fronek is that Fronek is silent as to disclosing the removeable band claimed in claim 21. 

Suzuki discloses a PSA sheet (‘PSA tape”) comprising a substrate 1 and a layer of PSA 2 provided on one side of the substrate (0098). 

 As to claim 21, the difference between the claimed invention and the prior art of Suzuki is that Suzuki is silent as to disclosing the removeable band claimed in claim 21. 


Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fronek et al. (CA 2939923 A1; US 10704254 B2 is relied upon as equivalent document in the rejection).

As to claims 1, 2, 18, and 19, Fronek teaches self-adhering air and water barrier article (band) (column 1, lines 15-20) comprising a porous layer containing blown microfibers (body having a first surface and a second surface oppose one another, the body being an elongated strip of fiber-based material, an elongated strip of fiber-based material) (column 9, lines 10-15), and a layer of polymeric material (coating) coated on a major surface of the porous layer (column 3, lines 35-40).  

Fronek teaches that a pressure sensitive adhesive (PSA) layer is discontinuously disposed on a layer of polymeric material (at column 7, lines 45-60 see “a pressure sensitive adhesive disposed…on a major surface 132 of the polymeric material…the pressure sensitive adhesive is discontinuously disposed on at least one of the aforementioned surfaces 124, 132 in a patterned manner…the pressure-sensitive adhesive covers…10% to 90% of the major surface 132 of the polymeric material 130…”).   Accordingly, a person having ordinary skill in the art would recognize that the PSA of Fronek is disposed on only a portion of the coating as claimed. 
As to claims 1 and 18, Fronek teaches claimed invention except for the claimed features “the adhesive section configured to adhere to the second surface of the body when a first end and a second end of the body at least partially overlap to form a continuous band” and “the adhesive section configured to adhere to a first end portion of the elongated strip to a second end portion of the elongated strip when the first end portion and the second end portion at least partially overlap to form a continuous band.”  

However, it is submitted that the self-adhering air and water barrier article of Fronek as set forth previously is identical in structure and composition to the claimed removable band.   Accordingly, it is reasonable to presume that the self-adhering air and water barrier article of Fronek would inherently have the aforementioned features.  Alternatively, the aforementioned claimed feature would obviously be present once the self-adhering air and water barrier article of Fronek is provided. MPEP 2112.01 (I).

As to claims 1 and 18 preamble “A removeable band for confining a stack of cutlery pieces”, it is submitted that this limitation is deemed to be an intended use in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  Given that the self-adhering air and water barrier article of Fronek is identical to that of the presently claimed in terms of structure and composition, it meets the aforementioned intended use.  Moreover, as to the recitation “removable band”, it is submitted that no difference is seen between the claimed band and the article of Fronek as set forth previously.  Accordingly, the article of Fronek is considered to be removable. 

As to claim 6, Fronek discloses a first major surface 122 of the porous layer 120 is covered with the polymeric material 130 (coating) (Figure 2A, column 7, lines 30-35).  Accordingly, a person having ordinary skill in the art would recognize that the second surface of the porous layer of Fronek is not coated or not required to be coated. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20100099318 A1) in view of Bloch et al. (US 6235386 B1). 

As to claims 1 and 18, Suzuki discloses a PSA sheet (‘PSA tape”) comprising a substrate 1 and a layer of PSA 2 provided on one side of the substrate (0098).  

Suzuki further discloses “The sheet substrate constituting the PSA sheet can be suitably selected in accordance with the use of the PSA sheet, and examples include a plastic film comprising a resin material such as polyethylene, polypropylene, ethylene-propylene or other polyolefin resin, polyester resin such as polyethylene terephthalate, vinyl acetate resin, polyimide resin, fluorinated resin, polyvinyl chloride resin, cellophane, etc.; rubber sheets comprising natural rubber, butyl rubber, etc.; foam sheets obtained by foaming polyurethane, polychloroprene rubber, polyethylene, etc.; paper such as kraft paper, crepe paper, Japanese paper (washi), etc.; fabric such as cotton fabric, rayon staple fabric, etc.; nonwoven fabric such as cellulose nonwoven fabric, polyester nonwoven fabric, vinylon nonwoven fabric, etc.; metal foil such as aluminum foil, copper foil, etc.; and composites thereof. One or both sides of such a sheet substrate can be surface-treated by coating with a primer, by corona electrical discharge treatment, etc.…” (0099).   It is submitted that the claimed invention (claims 1 and 18) does not set forth any specific composition of the body and the elongated strip of a fiber-based material.  As such, sheet substrate of Suzuki that is formed of e.g. of paper meets the body and the elongated strip of a fiber-based material as claimed. 

As to claims 1 and 18, Suzuki is silent as to disclosing a coating disposed on at least a portion of the first surface of the body and an adhesive section disposed on only a portion of the coating, a coating disposed on at least a portion of the elongated strip and an adhesive section disposed on only a portion of the coating.

Bloch discloses a removable pressure-sensitive sealing tape product (removable band) for adhering to various items in applications involving taping and sealing (abstract and column 5, lines 37-40 reciting “one strips off tape T”).  The tape of Bloch includes a paper layer having a first surface and a second surface that oppose one another (body and an elongated strip of fiber-based material) (column 2, lines 19-20 and Figure 1 disclosing an elongated strip of a paper layer 10).  Further, Bloch discloses a water-impermeable plastic film layer/film ply (coating) having a first corona discharge treated surface adhesively laminated to the paper layer to form a paper-plastic film laminate (column 2, lines 20-26).   Bloch further discloses that the plastic film is a biaxially oriented to impart high strength to the tape (column 1, line 65 to column 2, lines 1-2). Bloch further discloses a layer of pressure sensitive adhesive (PSA) coating disposed on the plastic film (column 2, lines 25-27 and column 5, lines 50-53).

Suzuki discloses that the sheet substrate can be a composite (0099).  Further, Suzuki discloses that one or both side of the sheet substrate can be treated by a coating (0099).   Suzuki further discloses that the PSA layer typically will be formed continuously, but is not limited to such a mode, and for example, it can be either regular or a random pattern of a PSA layer formed in dots, stripes, etc. (0095).  Accordingly, Suzuki suggests discontinuous PSA layer.  

Regarding claims 1 and 18, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a water-impermeable plastic film of Bloch with a paper of Suzuki, motivated by the desire to form a substrate that is a composite of a plastic film and paper which is desired by Suzuki and to impart high-strength and water-impermeability to the PSA tape of Suzuki. Furthermore, it would have been obvious to provide the PSA layer of Suzuki in a discontinuous manner on the plastic film, which renders obvious claim limitation of the adhesive section disposed on only a portion of the coating, motivated by the desire to form the PSA tape of Suzuki with a discontinuous PSA layer. 


As to claims 1 and 18, Suzuki as modified by Bloch renders obvious claimed invention except for the claimed features “the adhesive section configured to adhere to the second surface of the body when a first end and a second end of the body at least partially overlap to form a continuous band” and “the adhesive section configured to adhere to a first end portion of the elongated strip to a second end portion of the elongated strip when the first end portion and the second end portion at least partially overlap to form a continuous band.”  However, it is submitted that the PSA tape of Suzuki as modified by Block as set forth previously is identical in structure and composition to the claimed removable band.   Accordingly, it is reasonable to presume that the PSA tape of Suzuki as modified by Block would intrinsically have the aforementioned features.  MPEP 2112.01 (I).

As to claims 1 and 18 preamble “A removeable band for confining a stack of cutlery pieces”, it is submitted that this limitation is deemed to be an intended use in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  Given that the PSA tape of Suzuki as modified by Block renders obvious claimed band, it meets the aforementioned intended use.  Moreover, as to the recitation “removable band”, it is submitted that no difference is seen between the claimed band and the PSA of Suzuki as modified by Block as set forth previously.  Accordingly, the PSA tape of Suzuki as modified by Block is considered to be removable. 

As to claims 2 and 19, Suzuki as set forth discloses PSA.

As to claims 3 and 5, Bloch discloses that the plastic film layer is polyethylene (polyolefin) or biaxially oriented polypropylene (polyolefin) (column 4, lines 10-12). 

As to claim 6, Suzuki discloses that one side of the sheet substrate can be treated with a coating (0099).  

As to claims 7 and 20, Suzuki as set forth previously discloses paper (0099).  Further, as to claim 20, Block discloses that that the plastic film layer is a biaxially oriented polypropylene (column 4, lines 10-12). 

As to claims 9 and 10, Suzuki discloses that the thickness of the substrate can be suitably selected depending on the purpose, but in general it will be approximately 10 µm to 500 µm (0099).  Given that the claimed thickness of 0.010 inches (254 µm; 1 inch = 25,400 µm) or more to about 0.012 inches (304.8 µm) overlaps or lies within the thickness disclosed by Suzuki, a prima facie case of obviousness exists. MPEP 2144.05 (I). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20100099318 A1) in view of Bloch et al. (US 6235386 B1) as applied to claim 1 above, and further in view of Asakura et al. (US 4173676).

Suzuki s silent as to disclosing the coating comprising low density polyethylene (LDPE). 

However, Asakura discloses an adhesive tape comprising a base paper material 31, a layer of LDPE sandwiched between a film of high-density polyethylene (HDPE) and the base paper material (column 2, lines 49-55).  

Suzuki desires polyethylene plastic film (0099) and a coating on one or both sides of the substrate (0099).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select HDPE and/or LDPE films and used it in the PSA tape of Suzuki given that Suzuki desires polyethylene film and use of HDPE and LDPE films are known in the art as suitable material in formation of adhesive tape.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20100099318 A1) in view of Bloch et al. (US 6235386 B1) as applied to claim 1 above, and further in view of Smith et al. (US 20070108141A1) and Huang et al. (US 20140087109A1).

Suzuki is silent as to disclosing the fiber-based material is bleached paperboard. 

However, Smith discloses a band to secure cutlery (0086).  Smith further discloses that the band can be comprised of a paperboard (0086 and 0094).  Accordingly, Smith establishes that it is known in the art to use a paperboard in the formation of a band to secure cutlery.  While Smith does not explicitly disclose whether the paperboard is a bleached paperboard, Huang discloses an adhesive composition that can be used to form containers for consumer products such as cups, food container, cases, cartons, bags, boxes, envelopes, wraps (band), lids, clam shell etc. (0003 and 0032). The adhesive composition of Huang can be applied to substrates such as solid bleached boards, solid bleached sulphite boards (SBS) (bleached paper board) etc. (0033). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any of the fiber-based material including bleached paperboard, motivated by the desire to use known material such as bleached paperboard in the formation of a band for securing cutlery pieces. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20100099318 A1) in view of Bloch et al. (US 6235386 B1) as applied to claim 1 above, and further in view of Sackler et al. (US 9643202 B2).

Suzuki is silent as to disclosing the removable tab as claimed. 

Sackler discloses a removable painter’s masking tape with perforations (column 1, lines 14-15).  Further, Sackler discloses that the tape includes perforations 13 that are equidistant from each other and allows the tape to be effortlessly torn by the user to yield a piece of tape of the desired length (column 2, lines 23-27).   

The claimed invention requires that the tab is defined by a first set of one or more perforations axially spaced from a second set of one or more perforations in the body. It is submitted that the body of Sackler’s tape includes first and second sets of perforations (13) that are axially spaced apart from each other, thus defining the claimed tab. See Figure 1 of Sackler reproduced by the examiner below.


    PNG
    media_image1.png
    660
    1083
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a tab in the manner as claimed and as rendered obvious by Sackler in the PSA tape of Suzuki, motivated by the desire to allow the tape to be effortlessly torn by the user to yield a piece of tape of the desired length.


Response to Arguments

Applicant’s arguments submitted on  June 1, 2022 have been considered but the arguments are not found persuasive. 
As to the rejection of claims 1, 2, 6, 18, and 19 under the 35 USC 102/103 over Fronek et al. (CA 2939923 A1; US 10704254 B2), applicant argues that Fronek is a non-analogus prior art.  According to applicant, Fronek has nothing to do with bands and makes no mention of an elongated strip of anything.  Fronek discloses large rolls or air/water barrier sheets for construction of homes, buildings, etc.  The art of water/barrier wraps for construction has nothing to do with bands, bands for cutlery stacks, nor the problem with which the inventor was concerned (i.e. removeable bands for confining stack of cutlery pieces).  Page 6 of the amendment.

In response to applicant's argument that Fronek is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Further, it is submitted that count has found that the similarities and differences in structure and function of the inventions also carries greater weight in determination of analogous or nonanalogus prior art.  MPEP 2141.01 (a)(I).  In this case, it is submitted that claim recitation “A removeable band for confining a stack of cutlery pieces” is intended use of the claimed invention (i.e. removable band).  In article claims, a claimed intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  While it is acknowledged that the utility of the Fronek’s air/water barrier article is in the field of construction, however, there is no unobvious difference seen between structure and composition of the claimed removable band and the air/water barrier article of Fronek.  Given that the self-adhering air and water barrier article of Fronek is identical to that of the presently claimed in terms of structure and composition, it meets the aforementioned intended use.  Moreover, as to the recitation “removable band”, it is submitted that no difference is seen between the claimed band and the article of Fronek as set forth previously.  Accordingly, the article of Fronek is considered to be removable.  Furthermore, as to claim limitation of “elongated strip of fiber-based material”, it is submitted that no structural and/or compositional difference is seen between the porous layer of Fronek comprising blown microfibers (column 9, lines 10-15) and the broadly claimed  body being an elongated strip of fiber-based material.  As such, the porous layer of Fronek equates to claimed body.  Accordingly, the air/water barrier article of Fronek is equivalent to the removable band as claimed.  As such, applicant’s argument that Fronek is non-analogous art is not found persuasive.

Applicant argues that Fronek makes no mention of an adhesive section disposed only on a portion of a coating which is on one side of an elongated strip/body. Fronek also makes no mention of the adhesive section configured to adhere to the second surface of the body when a first end and a second end of the body at least partially overlap to form a continuous band.  On the contrary, Fronek discloses a roll of sheet material used for large construction products.  Page 6 of the amendment.

 The examiner respectfully submits following. As to claim limitation of an adhesive section disposed only on a portion of a coating, it is submitted that Fronek teaches that a pressure sensitive adhesive (PSA) layer is discontinuously disposed on a layer of polymeric material (coating) (at column 7, lines 45-60 see “a pressure sensitive adhesive disposed…on a major surface 132 of the polymeric material…the pressure sensitive adhesive is discontinuously disposed on at least one of the aforementioned surfaces 124, 132 in a patterned manner…the pressure-sensitive adhesive covers…10% to 90% of the major surface 132 of the polymeric material 130…”).   Accordingly, a person having ordinary skill in the art would recognize that the PSA of Fronek is disposed on only a portion of the coating as claimed.  

Further, as to claim limitation  “the adhesive section configured to adhere to the second surface of the body when a first end and a second end of the body at least partially overlap to form a continuous band”, it is submitted that this recitation merely refers to the capability of adhesive section to adhere to the second surface of the body  when a first end and a second end of the body at least partially overlap to form a continuous band.  While, it is agreed that Fronek does not explicitly suggest this limitation.  However, it is submitted that the self-adhering air and water barrier article of Fronek as set forth previously is identical in structure and composition to the claimed removable band.   Accordingly, it is reasonable to presume that adhesive section of Fronek would inherently be capable of adhering to the second surface body when a first end and a second end of the body at least partially overlap to form a continuous band.  Alternatively, the aforementioned claim limitation would obviously be present once the self-adhering air and water barrier article of Fronek is provided. MPEP 2112.01 (I).

With respect to the rejection of claim 6 over Fronek, applicant argues that the examiner’s reasoning for the rejection is conclusionary and based entirely on hindsight.  According to applicant, there is no evidence from Fronek to disclose or suggest, whether its second surface of the bod is not coated, as required in claim 6.  Applicant further points to column 7, lines 45-49 of Fronek and states that Fronek never says that the PSA can be applied to the polymer material 130 and not on the opposite side of the porous layer 120, as urged by the examiner.  Page 7 of the amendment.

The examiner respectfully submits following.  First, it is submitted that Fronek discloses a first major surface 122 of the porous layer 120 is covered with the polymeric material 130 (coating) (Figure 2A, column 7, lines 30-35).  Accordingly, a person having ordinary skill in the art would recognize that the second surface of the porous layer of Fronek is not coated or not required to be coated. Second, as to applicant’s citation of disclosure in Fronek at column 7, lines 45-49, it is respectfully submitted that the examiner has different interpretation of this disclosure in Fronek. Specifically, it is submitted that Fronek suggests that one skilled in the art can dispose a pressure sensitive adhesive on a second major surface 124 of the porous layer 120 or a major surface 132 of the polymeric material 130 or combinations thereof.  Therefore, while the PSA layer of Fronek can be present on a second major surface 124 of the porous layer and on a major surface 132 of the polymeric material (coating) (see “and combinations thereof” as set forth in column 7, line 49), the PSA layer is not absolutely required to be present on both sides of the porous layer in Fronek.  Accordingly, the PSA in Fronek can also only be present on a major surface 132 of the polymeric material 130 such that the second major surface of the porous layer is not coated with the PSA layer. Accordingly, Fronek renders obvious claim limitation  “the second surface of the body is not coated.”  Given that nothing was relied upon that could only be gleaned from applicant’s disclosure, applicant’s argument that the examiner relies on impermissible hindsight is not found persuasive. 

With respect to the 35 USC 103 rejection of claims 1-3, 5-7, 9, 10, and 18- 20 over Suzuki et al. (US 20100099318 A1) in view of Bloch et al. (US 6235386 B1), applicant argues that there is no reasoning or motivation to use a water-impermeable plastic film of Bloch with a paper of Suzuki.  According to applicant, Suzuki discloses these very plastic film configuration already.  Further, applicant argues that there is no basis of record to conclude that doing this modification to Suzuki would impart high-strength and water-impermeability to the PSA tape of Suzuki, as alleged by the examiner.  Page 8 of the amendment.

The examiner respectfully submits following.  It is submitted that Suzuki does not explicitly disclose a coating disposed on at least a portion of the first surface of the body as claimed. Bloch discloses a water-impermeable plastic film layer/film ply (coating) having a first corona discharge treated surface adhesively laminated to the paper layer to form a paper-plastic film laminate (column 2, lines 20-26).   Bloch further discloses that the plastic film is a biaxially oriented to impart high strength to the tape (column 1, line 65 to column 2, lines 1-2).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a water-impermeable plastic film of Bloch with a paper of Suzuki, motivated by the desire to form a substrate that is a composite of a plastic film and paper which is desired by Suzuki and to impart high-strength and water-impermeability to the PSA tape of Suzuki.  

Further, as to applicant’s argument that  there is no basis of record to conclude that doing this modification to Suzuki would impart high-strength and water-impermeability to the PSA tape of Suzuki, it is submitted that Bloch provides water-impermeable plastic film.  Furthermore, Bloch teaches that plastic film is a biaxially oriented to impart high strength to the tape (column 1, line 65 to column 2, lines 1-2). Suzuki discloses “The sheet substrate constituting the PSA sheet can be suitably selected in accordance with the use of the PSA sheet, and examples include a plastic film comprising a resin material such as polyethylene, polypropylene, ethylene-propylene or other polyolefin resin, polyester resin such as polyethylene terephthalate, vinyl acetate resin, polyimide resin, fluorinated resin, polyvinyl chloride resin, cellophane, etc.; rubber sheets comprising natural rubber, butyl rubber, etc.; foam sheets obtained by foaming polyurethane, polychloroprene rubber, polyethylene, etc.; paper such as kraft paper, crepe paper, Japanese paper (washi), etc.; fabric such as cotton fabric, rayon staple fabric, etc.; nonwoven fabric such as cellulose nonwoven fabric, polyester nonwoven fabric, vinylon nonwoven fabric, etc.; metal foil such as aluminum foil, copper foil, etc.; and composites thereof. One or both sides of such a sheet substrate can be surface-treated by coating with a primer, by corona electrical discharge treatment, etc.…” (0099).  Accordingly, it  would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a water-impermeable plastic film of Bloch with a paper of Suzuki, motivated by the desire to form a substrate that is a composite of a plastic film and paper which is desired by Suzuki and to impart high-strength and water-impermeability to the PSA tape of Suzuki.  Accordingly, applicant’s argument is not found persuasive. 

Applicant submits that the examiner’s statement “it would have been obvious to provide the PSA layer of Suzuki in a discontinuous manner on the plastic film, which renders obvious claim limitation of the adhesive section disposed on only a portion of the coating, motivated by the desire to form the PSA tape of Suzuki with a discontinuous PSA layer.” is pure speculation and relies on hindsight.  According to applicant, the entire purpose of Suzuki is one sided or two-sided tape.  It would defeat the purpose of Suzuki to use a discontinuous PSA layer, as urged by the examiner.  Page 8 of the amendment.

The examiner respectfully submits following.  Suzuki  discloses that the PSA layer typically will be formed continuously, but is not limited to such a mode, and for example, it can be either regular or a random pattern of a PSA layer formed in dots, stripes, etc. (0095).  Accordingly, a person having ordinary skill in the art would recognize that Suzuki suggests discontinuous PSA layer.  This means that the PSA of Suzuki can be disposed on only a portion of underlying layer/surface.  Block as set forth previously discloses providing a water-impermeable plastic film layer/film ply (coating) on a paper layer to form a paper-plastic film laminate (column 2, lines 20-26).  Block also discloses providing adhesive on the plastic film (column 5, lines 50-52).  As such, in the combination of Suzuki and Block, a person having ordinary skill in the art would recognize that a discontinuous adhesive (adhesive section) of Suzuki would be provided on only a portion of the coating (plastic film).  Since nothing was relied upon that could only be gleaned from applicant’s disclosure, applicant’s argument that the examiner relies on impermissible hindsight is not found persuasive.  Further, applicant has not provided any factual evidence in support of his/her assertion “It would defeat the purpose of Suzuki to use a discontinuous PSA layer, as urged by the examiner.”   As such, applicant’s argument is not found persuasive. 

Applicant argues that no combination of Suzuki and Bloch teach or suggest claim limitations an adhesive section disposed only on a portion of the coating and the adhesive section configured to adhere to the second surface of the body when a first end and a second end of the body at least partially overlap to form a continuous band, as recited in claims 1 and 18.  According to applicant, the examiner has not provided any evidence to support his rationale “the PSA tape of Suzuki as modified by Block as set forth previously is identical in structure and composition to the claimed removable band.”  Pages 8-9 of the amendment.
The examiner respectfully submits following.  As to applicant’s argument that Suzuki and Bloch do not teach or suggest an adhesive section disposed only on a portion of the coating, the examiner incorporates his rebuttal as set forth previously here by reference.  Furthermore, as to claim limitation  “the adhesive section configured to adhere to the second surface of the body when a first end and a second end of the body at least partially overlap to form a continuous band”, it is submitted that this recitation merely refers to the capability of adhesive section to adhere to the second surface of the body  when a first end and a second end of the body at least partially overlap to form a continuous band.  It is submitted that the PSA tape of Suzuki as modified by Block as set forth previously is identical in structure and composition to the claimed removable band.   Accordingly, it is reasonable to presume that the PSA tape of Suzuki as modified by Block would intrinsically have the aforementioned features.  MPEP 2112.01 (I).  As to applicant’s argument that the examiner has not provided any evidence to support his rationale, it is respectfully submitted that the rationale is set forth on pages 6-8 of the previous OA.   Accordingly, applicant’s argument is not found persuasive. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Diehl Oscar (US 2271632) discloses bundling of slats using a band (claim 1 and title).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANISH P DESAI/           Primary Examiner, Art Unit 1788
September 23, 2022